 580317 NLRB No. 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1302 NLRB 235.2303 NLRB No. 43 (not reported in Board volumes).3305 NLRB No. 155 (not reported in Board volumes).46 F.3d 1147 (6th Cir. 1993).5306 NLRB No. 106 (Feb. 28, 1992) (not reported in Board vol-umes).6The Respondents do not contend that the Union represents anynonguards employed by the Respondents.Children's Hospital of Michigan, Henry FordHealth System, Mount Clemens General Hos-
pital, and Cottage Hospital of Grosse Pointe
and Michigan Association of PoliceÐ911. Cases7±CA±31328, 7±CA±31405(2), 7±CA±32435, and
7±CA±32443May 24, 1995SUPPLEMENTAL DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn March 28, 1991, the National Labor RelationsBoard issued its Decision and Order in Children'sHospital of Michigan,1on June 10, 1991, the Boardissued its Decision and Order in Henry Ford HealthSystem,2and on December 31, 1991, the Board issuedits Decision and Order in Mount Clemens GeneralHospital.3On October 8, 1993, the United States Courtof Appeals for the Sixth Circuit issued its decision in
a consolidated proceeding affirming the Board's Or-
ders in the above cases in part and remanding the
cases for consideration by the Board of certain evi-
dence that it found to be ``newly discovered'' concern-
ing the certifiability of the Union as representative of
the Respondents' guards.4Thereafter, the Sixth Circuitalso remanded to the Board its decision in CottageHospital of Grosse Pointe,5as that case presents simi-lar issues involving the certifiability of the same
Union.The Board subsequently advised the parties that ithad decided to accept the court's remand as law of the
case and invited them to file statements of position.
Thereafter, the General Counsel, the Respondents, and
the Union each filed statements of position. In addi-
tion, Respondents Henry Ford Health System and Cot-
tage Hospital filed motions requesting consideration of
newly discovered evidence, which the other Respond-
ents joined, and the General Counsel and the Union
filed oppositions to the motions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the record in light of theevidence found by the court to be newly discovered
and the parties' statements of position and has decided
to reaffirm its prior Orders for the reasons set forth
below.I. BACKGROUNDThe facts, as more fully set forth in the Board'sprior decisions, are as follows. The Union is affiliatedwith the Michigan Association of Public Employees(MAPE), which represents certain employees of the
State of Michigan and its political subdivisions. The
Union also represents nonguard public employees. On
various dates in 1990 and 1991, following secret-ballot
elections conducted by the Board, the Union was cer-
tified as the representative for purposes of collective
bargaining of certain guards employed by the Re-
spondents, all of which are employers under Section
2(2) of the Act. The Respondents refused to bargain
with the Union on the grounds that its certification as
a collective-bargaining representative is barred by Sec-
tion 9(b)(3) of the Act, which provides, in pertinent
part, that ``no labor organization shall be certified as
the representative of employees in a bargaining unit of
guards if such organization admits to membership, or
is affiliated directly or indirectly with an organization
which admits to membership, employees other than
guards.''29 U.S.C. §159(b)(3).
6The Respondents con-tended that the Union was disqualified from represent-
ing their guard employees because it, and its affiliate
MAPE, admit ``employees other than guards'' to mem-
bership.The court of appeals affirmed the Board's findingthat the Union, and MAPE, are not disqualified from
representing statutory guards by virtue of their admis-
sion to membership of public sector employees, i.e.,
individuals employed by states or political subdivi-
sions, who are not employees under the Act, and hence
cannot be considered to be ``employees other thanguards.'' NLRB v. Children's Hospital of Michigan, 6F.3d at 1151±1152 (emphasis added). The court re-
manded these cases to the Board, however, to consider
the following evidence presented by the Respondents
to the court as newly discovered and that the Respond-
ents contend that the Union admits to membership
nonguards in the private sector: (1) a unit clarificationpetition filed in November 1992 by the Union in De-troit Medical Center/Detroit Receiving Hospital, Case7±UC±431, together with the transcript of the hearing
in that case and the Regional Director's subsequent de-
cision; and (2) selections from the transcript of a sepa-
rate representation hearing in November 1992 involv-ing the Union in St. Mary's Hospital of Livonia, Case7±RC±19922.The court of appeals found that the Respondents'submission constituted newly discovered evidence and
was material to the issue of the Union's certifiability
as the representative of its employees. Noting that Sec-
tion 10(e) of the Act precluded the consideration by a
reviewing court of evidence not presented to the
Board, the court remanded the case to the Board to re-
ceive and consider the proffered evidence. We accept
these findings as law of the case only. 581CHILDREN'S HOSPITAL OF MICHIGAN7A representative of DRH admitted that the employer had in-cluded the parking attendants and dispatchers in the Excelsior listbecause the employer viewed them as likely to vote against rep-
resentationÐin his words, the employer was trying to ``second
guess'' the election's outcome. Because the election at DRH was
conducted pursuant to a stipulated election agreement the unit de-
scription was established by agreement of the parties rather than by
litigation.8Respondent Children's Hospital, in contrast, stipulated at thepreelection hearing that employees represented by the Union at DRH
were statutory guards. See Children's Hospital of Michigan, 299NLRB 430, 433 (1990). Respondent Children's Hospital has prof-
fered no explanation for why the Board should now allow it to avoid
its stipulation and we perceive none.9Apart from noting that the same law firm also represents Re-spondent Cottage Hospital, we agree with the Regional Director that
it is unnecessary to pass on these issues at this time.II. DISCUSSIONThe standard for establishing the noncertifiability ofa guard union is well settled: ``the proviso to Section
9(b), when read in context, requires that the
noncertifiability of a guard union must be shown by
definitive evidence. Otherwise the rights of guards to
be represented by a union and of guard unions to rep-
resent guards would be seriously undermined.'' BurnsSecurity Services, 278 NLRB 565, 568 (1986). Accord:University of Tulsa, 304 NLRB 773 (1991); Elite Pro-tective & Security Services, 300 NLRB 832 (1990)(and cases cited therein). For the following reasons, we
find that the evidence proffered by the Respondents
does not constitute ``definitive evidence'' that the
Union admits to membership employees other than
guards.A. Detroit Receiving Hospital, Case 7±UC±431On March 12, 1990, the Union was certified as therepresentative of a unit of ``security officers, parking
officers and dispatchers'' at Detroit Receiving Hospital
(DRH). Although not mentioned in the unit descrip-
tion, the employer included its parking attendants andvalet drivers in the Excelsior list, which it submittedto the Region in connection with the election, and it
appears that some of the individuals in these job classi-
fications voted in the election.7The Union subse-quently filed representation petitions seeking to rep-
resent guards employed by each of the Respondents.
Notably, in connection with the subsequent representa-
tion proceedings in these cases, Respondents Henry
Ford Health System, Mount Clemens General Hospital,
and Cottage Hospital each asserted that the Union's
representation of the unit at DRH disqualified it from
representing guard units at their respective facilities be-
cause the DRH unit was a mixed guard/nonguard unit.8These contentions were considered, and found without
merit, by the Board.Thus, the Regional Director's Decision and Direc-tion of Election in Henry Ford Health System, Case 7±RC±19301 (July 13, 1990), carefully considered the
Respondents' contentions and found, with full ration-
ale, that the valet drivers and parking attendants werenot included within the scope of the unit description towhich the parties had agreed, and that there was no
evidence that the Union had attempted to represent in-
dividuals in these classifications or had admitted them
to membership. Under these circumstances, the Re-
gional Director concluded that the Union was not dis-
qualified from representing statutory guards merely be-
cause DRH itself had unilaterally included employees
in the parking attendant and valet driver classifications
in the Excelsior list and that the employees in questionhad accordingly been allowed to vote in the election
without challenge. The Regional Director also noted
that the same law firm represented both DRH and Re-
spondent Henry Ford Health System, but found that it
was not necessary to determine whether the attorneys
had intentionally deceived the Union with respect to
the Excelsior list in order to have it disqualified fromrepresenting guards.9On August 16, 1990, the Board issued its order de-nying review of the Regional Director's Decision and
Direction of Election in Henry Ford Health System.The prior decisions of the Regional Director and the
Board in Henry Ford Health System, together with therecord in that case, were included by reference in each
of the Board's Decisions and Orders that it petitioned
the Sixth Circuit for enforcement.In light of the above, we respectfully note that theevidence concerning the existence of the purported
mixed unit at DRH was not ``newly discovered'' and
was indeed presented to and considered by the Board
in its prior Decisions and Orders and was accordingly
before the court with respect to the Board's petition for
enforcement. In this regard, we reaffirm our prior find-
ing that the circumstances surrounding the inclusion of
the parking attendants and valet drivers in the Excel-sior list for the election at DRH does not constitute``definitive evidence'' that the Union admits nonguards
to membership. To the contrary, these facts do not es-
tablish that the Union ever admitted any of the valet
drivers or parking attendants to membership.On November 13, 1992, the Union filed a petitionto clarify the DRH unit to include only ``security offi-
cers.'' On January 25, 1993, the Regional Director
issued a Decision and Order clarifying the unit to in-
clude ``all full-time and regular part-time security offi-
cers ... excluding all other employees.'' We find no

support for the notion that the filing and disposition of
this unit clarification petition establishes that the Union
admits nonguards to membership. Initially, we decline
to construe the Union's filing of a unit clarification pe-
tition as an admission that the DRH unit previously in-
cluded nonguardsÐor that it had ever admitted any
nonguards to membership. Rather, we find that the fil- 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10The Regional Director found, however, that the dispatchers werestatutory guards and included them in the unit. The Board subse-
quently denied DRH's request for review of this finding. With re-
spect to this finding, we note that the dispatchers were included in
the unit description from the beginning, by agreement of the parties
to that proceeding, pursuant to the parties' stipulated election agree-
ment. Thus, those individuals have been included in the DRH unit
throughout the lengthy course of the instant proceedings involving
the Respondents. Moreover, the Respondents' argument that the
DRH dispatchers are not statutory guards was considered and re-
jected by the Board in each of the underlying decisions previously
presented to the court of appeals for enforcement. Accordingly, we
find that any evidence presented to the court of appeals concerning
the inclusion of these individuals in the DRH unit could not have
been ``newly discovered'' and we do not construe the court's re-
mand as requiring reconsideration of the Respondents' arguments in
this regard. Even if we were to revisit this issue at this time, we
would find that the dispatchers are statutory guards for the reasons
stated by the Regional Director in the unit clarification proceeding.11See Wackenhut Corp., Case 7±RM±1316 (Sept. 29, 1987). TheRegional Director's Decision and Direction of Election in
Wackenhut, together with the entire record in that case, was incor-porated in these cases and is therefore part of the record herein.12Coincidentally, the law firm representing St. Mary's Hospital,whose attorney posed the questions cited to the court of appeals, also
represented both DRH and Respondents Henry Ford Hospital and
Cottage Hospital.ing of the petition was simply a prudent effort to putan end to the persistent (and, from all appearances,
well-coordinated) efforts by other employers such as
the Respondents to rely on the DRH certification as a
means for refusing to bargain with the Union. Instead,
particularly in light of DRH's admitted inclusion of in-
dividuals on the Excelsior list for reasons other thantheir putative status as eligible voters, we view the
Union's action as clear evidence that it did not desire
or intend to admit nonguards to membership.Moreover, we note that the Regional Director's deci-sion clarifying the unit clearly stated that[t]he literal language of the [initial] unit descrip-tion at issue does not include parking attendants
nor valet drivers, nor is there any substantial evi-
dence that the Petitioner has ever sought to rep-
resent such employees.... 
While I do not con-clude that parking attendants and valet drivers are
encompassed by the unit description, I conclude
that it is nevertheless appropriate to clarify the
unit to exclude a non-existent classification. Al-ternatively, if the term, ``parking officer,'' is
viewed as encompassing the parking attendants
and valet drivers, I find that they are not guards
as defined in the Act and therefore should be ex-
cluded from the unit [emphasis added].10Under these circumstances, we do not agree that the
unit clarification decision can be read as a finding by
the Regional Director or the Board that the DRH unit
included nonguards prior to the clarification.Moreover, the circumstances surrounding the initialcertification of the Union at DRH further demonstrate
that it did not admit nonguards to membership. Thus,
the Union's constitution provides that ``an individual
or organization shall be eligible for membership as
long as: (a) The individual is a law enforcement offi-
cer. (b) The organization is composed of law enforce-ment officers.''11The Board has previously found thatsimilar language restricting membership to those per-
forming guard-like functions supports a finding that
the union in question is certifiable as the bargaining
representative of a guard unit. Burns Security Services,supra, 278 NLRB at 568. We further note that on July
31, 1990, and thereafter, the Union advised DRH, in
writing, that it did not represent the DRH parking at-
tendants or any other nonguard personnel, and that the
Union ``will not admit to membership any private sec-
tor nonguards.'' The Respondents have adduced no
evidence that the Union has taken any actions at DRH
inconsistent with its stated position in this regard.B. St. Mary's Hospital, Case 7±RC±19922The Respondents' other ``newly discovered evi-dence'' submitted to the Sixth Circuit is the transcript
of the November 12, 1992 hearing in St. Mary's Hos-pital of Livonia, Case 7±RC±19922. Specifically, theRespondents cited to the court the following testimony
by Union Representative Brian Fisher:12Q. Okay, when you're certified, when you havean election and you win an election in the private
sector, my understanding is that those people that
you now represent, they are members of MAP
who you then represent?A. Yes, sir.
....
Q. Okay. I think you indicated you're negotiat-ing at [DRH]?[A]. I believe that's one of the hospitals thatthey are at the table.[Q]. Okay. And the unit that you were certifiedfor, the people in that unit, they are members of
MAP?A. Correct.See NLRB v. Children's Hospital of Michigan, 6 F.3dat 1152 fn. 1. Contrary to the Respondents, we do not
read this testimony, even considered in isolation, as an
admission that the Union admits nonguards to mem-
bership. As set forth above, the Union has never
sought to represent the parking attendants or valet driv-
ers at DRH, and has consistently maintained that they
are not included in the DRH unit and that it did not
represent those individuals. Read in that light, the testi-
mony that those employees whom the Union rep-
resented, and who were in its certified unit at DRH aremembers of the Union wholly fails to establish that it 583CHILDREN'S HOSPITAL OF MICHIGAN13The unit description reads:All full-time and regular part-time security officers and entranceattendants employed by the Employer, as guards within the
meaning of Section 9(b)(3) of the Act ... but excluding all of-

fice clerical employees, professional employees, technical em-
ployees, service and maintenance employees and supervisors as
defined in the National Labor Relations Act.admits nonguards to membership; a fortiori, it does notconstitute an admission of this ``fact'' as the Respond-
ents claim.We further note that, when read as a whole, Fisher'stestimony is even less susceptible to the strained read-
ing suggested by the Respondents. Thus, elsewhere in
the same transcript Fisher testified as follows:Q. Does MAP [the Union] admit to member-ship employees who are classified other than
guards?A. In hospital settings?
Q. Period.
A. We have police officers in the [MAP], yes,sir.Q. Anyone other than guards and police offi-cers?A. We have police dispatchers. I believe that'sit. [Emphasis added.]We further note that Fisher is not an attorney and thatthe Union was not represented by counsel at the hear-
ing in the St. Mary's case. Under these circumstances,we find that the testimony cited above also does not
constitute the ``definitive evidence'' of noncertifiability
required by Burns Security, whether viewed in isola-tion or in the context of the other ``newly discovered
evidence'' cited by the Respondents.III. MOTIONSFORCONSIDERATIONOFADDITIONAL
EVIDENCEOn November 28, 1994, Respondents Henry FordHospital and Cottage Hospital filed identical motions
requesting consideration of additional newly discov-
ered evidence concerning the Union's certifiability. On
November 30, 1994, Respondents Children's Hospital
and Mount Clemens General Hospital filed papers
adopting the other Respondents' motions. The motions
assert that the Respondents learned for the first time in
November 1994 that the Union represented a unit of
security guards and entrance attendants at William
Beaumont Hospital, which, the Respondents assert, is
a mixed guard/nonguard unit. In support, the Respond-
ents proffer an affidavit submitted by one David Misn-
er, Beaumont's director of human resources, which
states that the Union has requested information con-
cerning the names, classifications, and current pay
rates of both the security officer and entrance attendant
classifications, and further states (without elaboration)
that the Union has bargained on behalf of the employ-
ees in both classifications. Attached to the affidavit are
copies of job descriptions for security officers and en-
trance attendants that the Respondents contend dem-
onstrate that the entrance attendants are not statutory
guards.The Respondents' contention that this evidence pre-cludes certification of the Union is wholly withoutmerit. Initially, we note that the Union was certified atBeaumont on November 18, 1993, well after the Re-
spondents refused to bargain with the Union as the
representative of their respective guard employees.
Even assuming that the Union had admitted nonguards
to membership in 1993, the Respondents fail to explain
how that fact would have privileged their prior refusals
to bargain. Moreover, we find that the averments sub-
mitted by the Respondents wholly fail to establish that
the Union admits nonguards to membership at Beau-
mont. In particular, the Respondents' motions neglect
to mention that the employer in the Beaumont casestipulated that the entrance attendants were statutoryguards. See William Beaumont Hospital, Case 7±RC±20151 (Decision and Direction of Election dated Octo-
ber 14, 1993). Further, the Respondents fail to mention
that the unit description specifically includes only indi-
viduals ``employed by the Employer, as guards within
the meaning of Section 9(b)(3) of the Act ....''
13Thus, to the extent that entrance attendants are notstatutory guards, they are excluded from the unit by
the plain language of the unit description. The parties
to the Beaumont case having conclusively agreed thatthe unit involved is composed solely of statutory
guards, we decline to allow the Respondents here to
collaterally attack their conclusive stipulation. See
Burns Security Services, supra, 278 NLRB at 569 (al-lowing parties to establish noncertifiability through
collateral litigation of guard status of employees of
other employers contrary to clear intent of Congress).ConclusionThe developments in this case demonstrate the wis-dom of the policy set forth in Burns Security Servicesrequiring that the noncertifiability of a guard union
must be shown by definitive evidence. As the Board
recognized in Burns, it would be contrary to the clearintent of Congress to allow an employer to establish
noncertifiability by collateral litigation of the guard
status of other employer's employees, i.e., by attempt-
ing to show that the union ``may represent someone
somewhere who we would find in an appropriate pro-
ceeding is not a guard.'' Burns Security Services, supraat 568±569. We find that the Respondents' ``newly
discovered'' evidence is precisely this type of collat-
eral litigation. Accordingly, we shall reaffirm the
Board's prior Orders in these cases. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ORDERThe National Labor Relations Board reaffirms itsprior Orders requiring these Respondents to bargain
with the Union as the representative of their employees
in the units previously found appropriate, and ordersthat the Respondents, Children's Hospital of Michigan,Henry Ford Health System, Mount Clemens General
Hospital, Detroit, Michigan, and Respondent Cottage
Hospital of Grosse Point, Grosse Point Farms, Michi-
gan, their officers, agents, successors, and assigns,
shall take the action set forth in those Orders.